OPINION
Per CURIAM:
In our opinion the judgment of conviction in this case must be *220reversed for errors of law in admitting evidence offered by the State over the objection of the defendant which was prejudicial to the substantial rights of the defendant whereby he was prevented from having a fair and impartial trial.
In view of the fact that the evidence relied upon by the State to show the guilt of the defendant was predicated solely upon one witness, an alleged accomplice, who had first accused a person other than the defendant, it was highly important in this trial that the evidence admitted should be relative and probative of the counts contained in the indictment, to which defendant pleaded not guilty.
The admission into evidence, over the objection of the defendant, of the names of persons known by him who are now in the Ohio Penitentiary on conviction of violation of the narcotics law unquestionably tended to prejudice the minds of the jury in the nature of guilt by association even though there was no evidence of violations of law by the defendant other than the testimony of the one witness, the alleged accomplice. Also the admission into evidence, over the objection of the defendant, of the collateral matter of defendant’s domestic relations, taken together with the above cited evidence, could have no other effect than to prejudice the minds of the jury and thus prevent a fair trial.
For these reasons, the judgment of the Court of Common Pleas is reversed and the cause remanded for further proceedings according to law.
SKEEL, PJ, HURD and KOVACHY, JJ, concur.